DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/29/2021.
Claims 1 and 6 have been amended and are hereby entered.
Claims 5 and 10 have been canceled.
Claims 1-4 and 6-9 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The ADS filed on 1/10/2020 properly claims the benefit of Provisional Application 62/790,801, filed 1/10/2019.  Claims 1-3 and 6-8 are fully supported by this Provisional Application; therefore, these claims are granted an effective filing date of 1/10/2019.  Claims 4-5 and 9-10 are not supported by this Provisional Application; therefore, these claims are granted an effective filing date of 1/10/2020.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
Applicant asserts that the present amendments to Claims 1 and 6 obviate the previous 112(b) rejections thereto.  Examiner notes that the present amendments, particularly related to this issue, are improper in light of 37 CFR 1.121, particularly in that the added language of “a” 
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the previous 101 rejections failed to set forth a prima facie case for subject matter ineligilibity.  To support this assertion, Applicant cites various standards set forth in various sections of the MPEP and the January 2019 PEG and October 2019 PEG Update, yet interprets the quoted language thereof as requiring a greater degree of detail and specificity than they actually describe.  For example, Applicant cites to the following from MPEP 2106.07(a)(I) regarding Step 2A, Prong One of the 101 analysis:  “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception,” and makes conclusory statements that the previous Office Action failed to do so.  On the contrary, the previous 101 rejection identified the specific claim limitations which recite judicial exceptions, as well as the particular judicial exceptions recited therein (e.g., from Page 3 of the previous Office Action:  “Regarding Claims 1 and 6, the limitations of wherein, as a vehicle 
Similarly, regarding Step 2A, Prong Two of the 101 analysis, the previous Office Action identifies the recited additional elements and analyzed each to determine how they function within the context of the claim as a whole.  As such, the previous Office Action provides an explanation as to why the additional elements do not integrate the recited judicial exception into a practical application (i.e., they are categorized as not being of the type or quality to perform such an integration, as described in MPEP 2106.05(f) and 2106.05(h)).  
Examiner notes that the particular elements Applicant asserts are missing from the previous Office Action are not actually present in any of the passages cited by Applicant.  For 
For the above reasons, Applicant’s arguments misapprehends the formal standards of making a 101 rejection.  The previous 101 rejections comport with the present standards set forth by the Office, and Applicant’s arguments on this subject improperly interpret these standards as requiring a level of detail not presently required by the Office.  Despite the sufficiency of the previous 101 rejections, in the interest of cooperation Examiner has expanded the present 101 rejections with additional clarifying language.
Applicant next argues that the claims provide an improvement to computer functionality or other technology, “namely the field of parking facility management system.”  Firstly, this assertion is a mere conclusory statement lacking any supporting reasoning or analysis, and is therefore an improper argument.  Secondly, the improvements embodied in the claims are improvement to an abstract concept such as “parking facility management” (despite Applicant’s attempt to tie this abstract concept to a “system”), rather than any recited technical 
	Applicant next argues that “even if the claimed system is directed at the judicially excepted category of ‘organizing certain human activity’, then in so doing the system is implementing the judicial exception through the use of a particular machine that is integral to the claim, such as the parking management system described in the language of the claims at hand, can show that the abstract idea has been integrated into a practical application, and therefore that the claim is not directed to only the judicial exception.”  Applicant misapprehends the meaning of a “particular machine that is integral to the claim” within the context of the 101 analysis.  Before addressing this argument on its merits, Examiner notes that this is a misstatement of the standards of MPEP 2106.05(b).  MPEP 2106.05(b) states the following:  “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.”  As explained further in said section, the machine or transformation test is a consideration in Steps 2A, Prong Two and 2B, but is not an individual test for eligibility.  As such, even if Applicant’s argument that the present invention utilizes a particular machine was correct (which, for the reasons discussed below, it is not), this alone would not be sufficient to show integration into a practical application.  




Substantively, the components of the claimed parking management system (e.g., a license plate reader, a pay station, a back-end system, and a robotic rover in communication with the back-end system), while they do constitute additional elements, are not “specific hardware” in relation to a particular machine, but rather generic computer components.  MPEP 2106.05(b) makes clear that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).  See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  Rather, a particular machine is specifically tailored to perform tasks which a generic computer component would be unable to accomplish, such as by specifically modified structure for the purposes of accomplishing the steps and/or purposes of the invention.  These computer components are not identified in the claims at the level of granularity required to demonstrate a particular machine rather than a generic one (see at least the discussion of Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) in MPEP 2106.05 (b) and the discussion of Example 44 in the October 2019 PEG Update).  For example, MPEP 2106.05(f) provides an example of a claim reciting a particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.  Applicant cannot say their claims do the same, instead merely reciting generic computer components (e.g., a license plate reader, a 
Applicant next argues that “[d]espite the Examiner's position that the specific components of the claimed parking facility management system, namely the license plate reader, the beacon, the pay station, and the back- end system, ‘amount to no more than merely using a computer as a tool to perform an abstract idea’, such limitations clearly describe, and limit the claimed implementation of the judicial exception to, a particular technological environment; namely one comprising the specific hardware items listed in the language of the claims. Moreover, the inclusion of these specific hardware components of the system; namely, ‘a license plate reader’, ‘a beacon’ and ‘a back- end system configured ‘to receive license plate information from the license plate reader, instruct the beacon to push payment information to a mobile device when a vehicle is proximal to the beacon, transmit and receive payment information from the pay station and, if payment is not received within a predetermined time, 

Applicant next argues that the previous 101 rejection’s analysis of the limitations of now-cancelled Claims 5 and 10 (presently rolled up verbatim into Claims 1 and 6) is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).  Similarly, mere automation of a manual activity to accomplish the same result is insufficient to distinguish over the prior art (see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.

	Regarding Applicant’s assertion that the previous Office Action uses impermissible hindsight in the combination of the Cox reference with the Hudson, Kelley, King, and Vespia references, Examiner disagrees.  As a preliminary matter, Examiner notes the following from MPEP 2141.03:  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  As discussed above, mere automation of a manual 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 6, the limitations of wherein, as a vehicle enters the entry lane, the license plate reader transmits license plate information to the back-end system through a cloud; instruct the beacon to push payment information to a mobile device when a vehicle is proximal to the beacon; transmit and receive payment information from the pay station; if 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an entry lane providing vehicular access to a parking facility; a license plate reader positioned proximal to the entry lane; a beacon positioned proximal to the entry lane; a pay station located within the parking facility; a back-end system communicatively connected through a cloud to the license plate reader, the beacon and the pay station, the back-end system configured to perform certain limitations; and a robotic rover in communication with the back-end system.  A license plate reader positioned proximal to the entry lane; a beacon positioned proximal to the entry lane; a pay station located within the parking facility; and a back-end system communicatively connected through a cloud to the license plate reader, the beacon and the pay station, the back-end system configured to 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-4 and 7-9, describing various additional limitations to the system of Claim 1 or Claim 16, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 7 disclose wherein the parking facility is a parking garage (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 3 and 8 disclose wherein the pay station is a pay-by-plate payment kiosk (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 4 and 9 disclose wherein payment information received from the pay station includes time, date and amount of payment (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (PGPub 20140214500) (hereafter, “Hudson”) in view of Kelley et al (PGPub 20170213262) (hereafter, “Kelley”), King et al (PGPub 20110060653) (hereafter, “King”), Cox et al (PGPub 20200180783, claiming the benefit of Provisional Application 62/776,130) (hereafter, “Cox”), and Vespia et al (PGPub 20170278311) (herafter, “Vespia”).  
Regarding Claims 1 and 16, Hudson discloses the following limitations:
an entry lane providing vehicular access to a parking facility (¶ 0180; Figs. 21-22, 24-25; entrance into the lot);
a license plate reader positioned proximal to the entry lane (¶ 0170, 0180; Figs. 21-22, 24-25; camera with license plate reading technology reads the license plate upon entering the lot);
a beacon positioned proximal to the entry lane (¶ 0127, 0176; Figs. 21, 24; kiosk may include a beacon transmitter; kiosk shown as disposed proximate to the entrance to the lot);
a pay station located within the parking facility (¶ 0169, 0173, 0180; Figs. 21-22, 24-25; kiosk station for users to pay for parking); 
wherein, as a vehicle enters the entry lane, the license plate reader transmits license plate information to the back-end system through a cloud (¶ 0014, 0104, 0170, 0180; Figs. 21-22, 24-25; camera reads license plate of every vehicle entering the parking lot; transmits and records the license plate info to the central computer system);
transmit and receive payment information from the pay station (Abstract; ¶ 0060, 0142, 0176, 0181-0182; Figs. 2-3; violation determined by the central computer based on payment information from the kiosk; meter/kiosk exchanges data with the back end server including payment processing information; credit card information stored in the central server is provided to the kiosk); and 
if payment is not made through either the mobile device or the pay station with in a pre-designated time, the back-end system initiates enforcement action (¶ 0011, 0014, 0100, 0182, 0202-0207; after an initial grace period, the system determines that a violation has occurred if no payment has been received; in response to a violation, the system may automatically trigger a fine, notice to enforcement authorities, and/or tow service to tow or boot the vehicle).  
Hudson additionally discloses a back-end system communicatively connected through a network to the license plate reader, the beacon and the pay station, the back-end system 
Hudson additionally discloses instruct the beacon to push information to a mobile device when a vehicle is proximal to the beacon (¶ 0127, 0170, 0176; Figs. 21-22, 24-25; beacon can push data to and collect data from nearby smartphones; smartphones that are within range of the meter/kiosk; smartphone would be proximate to the kiosk while vehicle is entering the lot).  Hudson does not explicitly disclose but King does disclose wherein the information is payment information (¶ 0033, 0043; user pays for parking via communication with their mobile phone).  
Neither Hudson nor Kelley nor King explicitly disclose but Cox does disclose further including a robotic rover in communication with a remote system (Abstract; ¶ 0042; Claim 9; roving robotic units in communication with a processing system).  Hudson additionally discloses wherein the remote system is the back-end system (¶ 0056-0060, 0108, 0112, 0127; Figs. 2-3).  
Neither Hudson nor Kelley nor King nor Cox explicitly disclose but Vespia does disclose wherein an entity travels within the parking facility identifying the location of vehicles having license plates with information corresponding to the license plate information received by the back-end system (¶ 0056, 0063; a person patrols the parking lot with a license plate reader utilizing a GPS system to verify his/her location and a time that the license plate reader 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cloud connectivity of Kelley with the parking management system of Hudson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kelley are applicable to the base device (Hudson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the data transmission functionality and techniques of King with the parking management system of Hudson and Kelley because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of King are applicable to the base device (Hudson and Kelley), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cox are applicable to the base device (Hudson, Kelley, and King), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking verification techniques of Vespia with the parking management system of Hudson, Kelley, King, and Cox because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Vespia are applicable to the base device (Hudson, Kelley, King, and Cox), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claims 2 and 7, Hudson in view of Kelley, King, Cox, and Vespia disclose the limitations of Claims 1 and 16.  Hudson additionally discloses wherein the parking facility is a parking garage (¶ 0174; parking garage).  
Claims 3 and 8, Hudson in view of Kelley, King, Cox, and Vespia disclose the limitations of Claims 1 and 16.  Hudson additionally discloses wherein the pay station is a pay-by-plate payment kiosk (¶ 0090, 0176, 0180; Figs. 21-22, 24-25; user inputs their license plate number into the kiosk).  
Regarding Claims 4 and 9, Hudson in view of Kelley, King, Cox, and Vespia disclose the limitations of Claims 1 and 16.  Neither Hudson nor Kelley explicitly disclose but King does disclose wherein payment information received from the pay station includes time, date and amount of payment (¶ 0079; memory module can also receive and store transaction time information including the date and time of day that the payment was received).  The motivation to combine remains the same as for Claim 1.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190385449 – “System and Method for Providing Automatic On-Street Parking Control and Unoccupied Parking Spot Availability Detection,” Pateropoulos, disclosing a parking management system utilizing a license plate reader and automatic enforcement action
PGPub 20150025947 – “Methods and Systems for Electronic Payment for Parking in Gated Garages,” Dutta et al, disclosing a parking management system utilizing a beacon to push information to proximate mobile devices

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628